 

Exhibit 10.8

MIMECAST LIMITED

2015 EMPLOYEE SHARE PURCHASE PLAN

The purpose of the Mimecast Limited 2015 Employee Stock Purchase Plan (“the
Plan”) is to provide eligible employees of Mimecast Limited (the “Company”) and
each Designated Subsidiary (as defined in Section 11) with opportunities to
purchase ordinary shares of the Company (the “Ordinary Shares”).
1,100,000 Ordinary Shares have been approved and reserved for this purpose. The
Plan is intended to constitute an “employee stock purchase plan” within the
meaning of Section 423(b) of the Internal Revenue Code of 1986, as amended (the
“Code”), and shall be interpreted in accordance with that intent.

1. Administration. The Plan will be administered by the person or persons (the
“Administrator”) appointed by the Company’s Board of Directors (the “Board”) for
such purpose. The Administrator has authority at any time to: (i) adopt, alter
and repeal such rules, guidelines and practices for the administration of the
Plan and for its own acts and proceedings as it shall deem advisable;
(ii) interpret the terms and provisions of the Plan; (iii) make all
determinations it deems advisable for the administration of the Plan;
(iv) decide all disputes arising in connection with the Plan; and (v) otherwise
supervise the administration of the Plan. All interpretations and decisions of
the Administrator shall be binding on all persons, including the Company and the
Participants. No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.

2. Offerings The Company may make one or more offerings to eligible employees to
purchase Ordinary Shares under the Plan (“Offerings”). Unless otherwise
determined by the Administrator, an Offering will begin on the first business
day occurring on or after each January 1 and July 1 and will end on the last
business day occurring on or before the following June 30 and December 31,
respectively. The Administrator may, in its discretion, designate a different
period for any Offering, provided that no Offering shall exceed six months in
duration or overlap any other Offering.

3. Eligibility. All individuals classified as employees on the payroll records
of the Company and each Designated Subsidiary are eligible to participate in any
one or more of the Offerings under the Plan, provided that as of the first day
of the applicable Offering (the “Offering Date”) they are customarily employed
by the Company or a Designated Subsidiary for more than 20 hours a week.
Notwithstanding any other provision herein, individuals who are not
contemporaneously classified as employees of the Company or a Designated
Subsidiary for purposes of the Company’s or applicable Designated Subsidiary’s
payroll system are not considered to be eligible employees of the Company or any
Designated Subsidiary and shall not be eligible to participate in the Plan. In
the event any such individuals are reclassified as employees of the Company or a
Designated Subsidiary for any purpose, including, without limitation, common law
or statutory employees, by any action of any third party, including, without
limitation, any government agency, or as a result of any private lawsuit, action
or administrative proceeding, such individuals shall, notwithstanding such
reclassification, remain ineligible for participation. Notwithstanding the
foregoing, the exclusive means for individuals who are not contemporaneously
classified as employees of the Company or a Designated Subsidiary on the
Company’s or Designated Subsidiary’s payroll system to become eligible to
participate in this Plan is through an amendment to this Plan, duly executed by
the Company, which specifically renders such individuals eligible to participate
herein.

4. Participation.

(a) Participants. An eligible employee who is not a Participant on any Offering
Date may participate in such Offering by submitting an enrollment form to his or
her appropriate payroll location at least 15 business days before the Offering
Date (or by such other deadline as shall be established by the Administrator for
the Offering).

(b) Enrollment. The enrollment form will (a) state a whole percentage to be
deducted from an eligible employee’s Compensation (as defined in Section 11) per
pay period, (b) authorize the purchase of Ordinary Shares in each Offering in
accordance with the terms of the Plan and (c) specify the exact name or names in
which Ordinary Shares purchased for such individual are to be issued pursuant to
Section 10. An employee who does not enroll in accordance with these procedures
will be deemed to have waived the right to participate. Unless a Participant
files a new enrollment form or withdraws from the Plan, such Participant’s
deductions and purchases will continue at the same percentage of Compensation
for future Offerings, provided he or she remains eligible.

1

--------------------------------------------------------------------------------

 

(c) Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.

5. Employee Contributions. Each eligible employee may authorize payroll
deductions at a minimum of one percent up to a maximum of ten percent of such
employee’s Compensation for each pay period. The Company will maintain book
accounts showing the amount of payroll deductions made by each Participant for
each Offering. No interest will accrue or be paid on payroll deductions.

6. Deduction Changes. Except as may be determined by the Administrator in
advance of an Offering, a Participant may not increase or decrease his or her
payroll deduction during any Offering, but may increase or decrease his or her
payroll deduction with respect to the next Offering (subject to the limitations
of Section 5) by filing a new enrollment form at least 15 business days before
the next Offering Date (or by such other deadline as shall be established by the
Administrator for the Offering). The Administrator may, in advance of any
Offering, establish rules permitting a Participant to increase, decrease or
terminate his or her payroll deduction during an Offering.

7. Withdrawal. A Participant may withdraw from participation in the Plan by
delivering a written notice of withdrawal to his or her appropriate payroll
location. The Participant’s withdrawal will be effective as of the next business
day. Following a Participant’s withdrawal, the Company will promptly refund such
individual’s entire account balance under the Plan to him or her (after payment
for any Ordinary Shares purchased before the effective date of withdrawal).
Partial withdrawals are not permitted. Such an employee may not begin
participation again during the remainder of the Offering, but may enroll in a
subsequent Offering in accordance with Section 4.

8. Grant of Options. On each Offering Date, the Company will grant to each
eligible employee who is then a Participant in the Plan an option (“Option”) to
purchase on the last day of such Offering (the “Exercise Date”), at the Option
Price hereinafter provided for, the lowest of (a) a number of Ordinary Shares
determined by dividing such Participant’s accumulated payroll deductions on such
Exercise Date by the Option Price (as defined herein), (b) 550,000 shares, or
(c) such other lesser maximum number of shares as shall have been established by
the Administrator in advance of the Offering; provided, however, that such
Option shall be subject to the limitations set forth below. Each Participant’s
Option shall be exercisable only to the extent of such Participant’s accumulated
payroll deductions on the Exercise Date. The purchase price for each share
purchased under each Option (the “Option Price”) will be 85 percent of the Fair
Market Value of the Ordinary Shares on the Offering Date or the Exercise Date,
whichever is less.

Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing five percent or more of the total combined voting
power or value of all classes of stock of the Company or any Parent or
Subsidiary (as defined in Section 11). For purposes of the preceding sentence,
the attribution rules of Section 424(d) of the Code shall apply in determining
the stock ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an Option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parents and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the fair market value of such stock (determined on
the option grant date or dates) for each calendar year in which the Option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code and shall be applied taking
Options into account in the order in which they were granted.

9. Exercise of Option and Purchase of Shares. Each employee who continues to be
a Participant in the Plan on the Exercise Date shall be deemed to have exercised
his or her Option on such date and shall acquire from the Company such number of
whole Ordinary Shares reserved for the purpose of the Plan as his or her
accumulated payroll deductions on such date will purchase at the Option Price,
subject to any other limitations contained in the Plan. Any amount remaining in
a Participant’s account at the end of an Offering solely by reason of the
inability to purchase a fractional share will be carried forward to the next
Offering; any other balance remaining in a Participant’s account at the end of
an Offering will be refunded to the Participant promptly.

10. Issuance of Certificates. Certificates representing Ordinary Shares
purchased under the Plan may be issued only in the name of the employee, in the
name of the employee and another person of legal age as joint tenants with
rights of survivorship, or in the name of a broker authorized by the employee to
be his, her or their, nominee for such purpose.

2

--------------------------------------------------------------------------------

 

11. Definitions.

The term “Compensation” means the amount of base pay, plus incentive pay, and
commissions.

The term “Designated Subsidiary” means any present or future Subsidiary (as
defined below) that has been designated by the Board to participate in the Plan.
The Board may so designate any Subsidiary, or revoke any such designation, at
any time and from time to time, either before or after the Plan is approved by
the stockholders. The current list of Designated Subsidiaries is attached hereto
as Appendix A.

The term “Fair Market Value of the Ordinary Shares” on any given date means the
fair market value of the Ordinary Shares determined in good faith by the
Administrator; provided, however, that if the Ordinary Shares are admitted to
quotation on the National Association of Securities Dealers Automated Quotation
System (“NASDAQ”), NASDAQ Global Market or another national securities exchange,
the determination shall be made by reference to the closing price on such date.
If there is no closing price for such date, the determination shall be made by
reference to the last date preceding such date for which there is a closing
price.

The term “Initial Public Offering” means the first underwritten, firm commitment
public offering pursuant to an effective registration statement under the
Securities Act of 1933, as amended, covering the offer and sale by the Company
of its equity securities, or such other event as a result of or following which
the Company’s Ordinary Shares shall be publicly held.

The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.

The term “Participant” means an individual who is eligible as determined in
Section 3 and who has complied with the provisions of Section 4.

The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.

12. Rights on Termination of Employment. If a Participant’s employment
terminates for any reason before the Exercise Date for any Offering, no payroll
deduction will be taken from any pay due and owing to the Participant and the
balance in the Participant’s account will be paid to such Participant or, in the
case of such Participant’s death, to his or her designated beneficiary as if
such Participant had withdrawn from the Plan under Section 7. An employee will
be deemed to have terminated employment, for this purpose, if the corporation
that employs him or her, having been a Designated Subsidiary, ceases to be a
Subsidiary, or if the employee is transferred to any corporation other than the
Company or a Designated Subsidiary. An employee will not be deemed to have
terminated employment for this purpose if the employee is on an approved leave
of absence for military service or sickness or for any other purpose approved by
the Company, if the employee’s right to reemployment is guaranteed either by a
statute or by contract or under the policy pursuant to which the leave of
absence was granted or if the Administrator otherwise provides in writing.

13. Special Rules. Notwithstanding anything herein to the contrary, the
Administrator may adopt special rules applicable to the employees of a
particular Designated Subsidiary, whenever the Administrator determines that
such rules are necessary or appropriate for the implementation of the Plan in a
jurisdiction where such Designated Subsidiary has employees; provided that such
rules are consistent with the requirements of Section 423(b) of the Code. Any
special rules established pursuant to this Section 13 shall, to the extent
possible, result in the employees subject to such rules having substantially the
same rights as other Participants in the Plan.

14. Optionees Not Stockholders. Neither the granting of an Option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the Ordinary Shares covered by an Option under the Plan
until such shares have been purchased by and issued to him or her.

15. Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.

3

--------------------------------------------------------------------------------

 

16. Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds and may be used for any
corporate purpose.

17. Adjustment in Case of Changes Affecting Ordinary Shares. In the event of a
subdivision of outstanding Ordinary Shares, the payment of a dividend in
Ordinary Shares or any other change affecting the Ordinary Shares, the number of
shares approved for the Plan and the share limitation set forth in Section 8
shall be equitably or proportionately adjusted to give proper effect to such
event.

18. Amendment of the Plan. The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require stockholder approval in order for the Plan, as amended, to qualify as an
“employee stock purchase plan” under Section 423(b) of the Code.

19. Insufficient Shares. If the total number of Ordinary Shares that would
otherwise be purchased on any Exercise Date plus the number of shares purchased
under previous Offerings under the Plan exceeds the maximum number of shares
issuable under the Plan, the shares then available shall be apportioned among
Participants in proportion to the amount of payroll deductions accumulated on
behalf of each Participant that would otherwise be used to purchase Ordinary
Shares on such Exercise Date.

20. Termination of the Plan. The Plan may be terminated at any time by the
Board. Upon termination of the Plan, all amounts in the accounts of Participants
shall be promptly refunded.

21. Governmental Regulations. The Company’s obligation to sell and deliver
Ordinary Shares under the Plan is subject to obtaining all governmental
approvals required in connection with the authorization, issuance, or sale of
such stock.

22. Governing Law. This Plan and all Options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.

23. Issuance of Shares. Shares may be issued upon exercise of an Option from
authorized but unissued Ordinary Shares, from shares held in the treasury of the
Company, or from any other proper source.

24. Tax Withholding. Participation in the Plan is subject to any minimum
required tax withholding on income of the Participant in connection with the
Plan. Each Participant agrees, by entering the Plan, that the Company and its
Subsidiaries shall have the right to deduct any such taxes from any payment of
any kind otherwise due to the Participant, including shares issuable under the
Plan.

25. Notification Upon Sale of Shares. Each Participant agrees, by entering the
Plan, to give the Company prompt notice of any disposition of shares purchased
under the Plan where such disposition occurs within two years after the date of
grant of the Option pursuant to which such shares were purchased.

26. Effective Date and Approval of Shareholders. The Plan shall take effect on
the date of the Company’s Initial Public Offering, subject to approval by the
holders of a majority of the votes cast at a meeting of stockholders at which a
quorum is present or by written consent of the stockholders.

 

Amended May 26, 2017

4

--------------------------------------------------------------------------------

 

APPENDIX A

Designated Subsidiaries1

 

Mimecast North America, Inc.

Mimecast Services Ltd.

Mimecast South Africa Pty. Ltd.

Mimecast Australia Pty. Ltd.

Mimecast Germany GmbH

Mimecast Israel Ltd.

Mimecast Netherlands B.V.

Segasec Labs Limited

Mimecast Canada Ltd.

 

1 

Designated Subsidiary List effective as of February 5, 2020.

5